Citation Nr: 1235890	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected pilonidal cyst, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected pilonidal cyst, currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Private Treatment Records

A review of the Veteran's claims file indicates that his post-service private treatment records may currently be incomplete.  Specifically, the Veteran has reported undergoing pilonidal cyst removal surgery in approximately 2006 and/or 2007.  See September 6, 2007, VA treatment record; January 27, 2009, VA scar examination report.  Significantly, however, the only post-service treatment records currently on file regarding such a procedure are dated in July 1993 and March 2004.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the medical facility at which he underwent pilonidal cyst removal surgery in 2006 and/or 2007.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

II.  VA Treatment Records

A review of the Veteran's claims file further indicates that records from several VA Medical Centers (VAMCs) remain outstanding.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from: (1) the Salem, Oregon VAMC, dated from September 2007 to December 2007 and from July 2008 to present (see September 6, 2007, VA treatment record; Board Hearing Tr. at 13-14); and (2) the Newport, Oregon VAMC, dated from February 2011 to present (see Board Hearing Tr. at 12-13).  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  

III.  VA Examination 

The Board also finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected pilonidal cyst is necessary in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA scar/skin disease examinations in August 2002, February 2004, June 2004, May 2005, September 2006, and January 2009.  Significantly, however, at his March 2011 Board hearing, the Veteran reported that his pilonidal cyst symptomatology has worsened since his most recent VA examination insofar as he is now experiencing shooting pain in his back and legs, pain on palpation in the location of the cyst, and a feeling of pressure around the location of the cyst.  See Board Hearing Tr. at 15, 18-19.  In this regard, the Board notes that the most recent examination report of record is now more than three years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, or his additional treatment to date.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his pilonidal cyst symptomatology, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's pilonidal cyst.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from the medical facility at which he underwent pilonidal cyst removal surgery in 2006 and/or 2007.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  Obtain all records related to the Veteran's treatment for his pilonidal cyst from: (1) the Salem, Oregon VAMC, dated from September 2007 to December 2007 and from July 2008 to present; and (b) the Newport, Oregon VAMC, dated from February 2011 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected pilonidal cyst.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe the total area of the Veteran's body that is affected by his pilonidal cyst, specifically noting whether an area of (a) at least 6 square inches, but less than 12 square inches is affected; (b) at least 12 square inches, but less than 72 square inches is affected; (c) at least 72 square inches, but less than 144 square inches is affected; or (d) 144 square inches or more is affected.    

The examiner should also provide a description of each scar related to the Veteran's pilonidal cyst (including any surgical scars resulting from treatment of his pilonidal cyst), including the size and location, and whether it: 

(a) is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); 

(b) causes limitation of motion; 

(c) is unstable (has frequent loss of covering of skin over the scar);

(d) is painful on examination; and/or

(e) causes any limitation of the affected part.  

The examiner should also identify and describe in detail all manifestations of the Veteran's service-connected pilonidal cyst.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected pilonidal cyst.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In this regard, the Board highlights that the Veteran has reported having difficulty sitting for more than 30 minutes at a time due to the pain caused by his pilonidal cyst.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

